101 F.3d 682
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Steve RIVERA, Petitioner-Appellant,v.John P. KEANE, Superintendent, and Sing Sing CorrectionalFacility, Respondents-Appellees.
No. 95-2614.
United States Court of Appeals, Second Circuit.
April 16, 1996.

1
Appearing for Appellant:  John A. Cirando, Syracuse, N.Y.


2
Appearing for Appellees:  John F. Carroll Jr., Ass't Dist. Att'y, Bronx, N.Y.


3
S.D.N.Y.


4
AFFIRMED.


5
Before LUMBARD, KEARSE and MORAN,* District Judge.


6
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York, and was argued by counsel.


7
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Haight's Memorandum Opinion and Order dated July 6, 1995, and the Report and Recommendation of Magistrate Judge Bernikow dated August 19, 1994, adopted by Judge Haight.


8
We have considered all of petitioner's contentions on this appeal and have found them to be without merit.  The judgment of the district court is affirmed.



*
 Honorable James B. Moran, of the United States District Court for the Northern District of Illinois, sitting by designation